Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 8/24/21.
Claims 1-17 and 19-21 are pending. Claims 1-9 and 11-17 are withdrawn. Claims 10 and 19-21 are pending and are being examined in this office action.

Claim Rejections – 35 USC 112.2
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10 and 19-21 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
The claims are indefinite because of the following claim language in claim 10: 
“second compound” related to applicant’s second production step 
The reference to “second compound” for the second production step is not understood in the art to have a finite limit scope or metes and bounds, i.e., there is no clear boundary and the present specification lacks a limiting definition of said term. Additionally, the specification doesn’t define the metes and bounds of this term such that one would know what is included 
Thus in other words, it is unclear what are the metes and bounds of a “second compound” for this claimed reactant in applicant’s second production step. Is applicant claiming all auxilliary compounds, no matter the structure, can read on a “second compound” such that the compound of general formula (I-ii) is obtained? Clearly there must be some limiting structure or description for this “second compound” which produces the compound of general formula (I-ii), since applicant has defined a particular structure for the resulting product. Appropriate correction is required. 

				Response to Arguments
Applicant’s arguments have been considered but are not persuasive for the following reasons:
The examiner acknowledges applicant's argument that the “Examiner states that the term "another compound" recited in claim 10 is unclear. Applicant disagrees. The term "another" means "different or distinct from the one first considered." One skilled in the art understands that the previously recited "another compound" is a different or distinct compound from one first recited, that is "a compound represented by general formula (I-i)" previously recited at line 6 of claim 10.”
The examiner does not agree with applicant’s arguments. The examiner’s initial 112 rejection was not based on the particular definition of “another” or “second” as now amended. The rejection was based on the term “another compound” or “second compound” (as now 
For example, in applicant’s claimed “first production step”, applicant describes the reactants as a “condensing agent, a Bronsted acid, a carboxylic acid and a phenol or an alcohol”. These are adequate descriptions of the reactants for applicant’s claimed “first production step”, especially since they include the important functional groups which undergo reaction to produce the claimed synthetic intermediate.
However, “second compound” is not adequately defining for the essential reactant in applicant’s “second production step”, especially since the product of this particular step is the final product in applicant’s multi-step synthesis.
The examiner acknowledges applicant's request to indicate possible allowable subject matter.
The examiner suggests the applicant could include the limitations of claim 21 into the independent claim, along with including a sufficient description of “another compound” and deleting any claim language that does not read on the structures as claimed in claim 21.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.

Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658